USCA4 Appeal: 21-6720      Doc: 15         Filed: 01/24/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-6720


        ZANNIE JAY LOTHARP,

                            Plaintiff - Appellant,

                     v.

        OFFICE OF THE UNITED STATES ATTORNEY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-01062-LCB-LPA)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Zannie Jay Lotharp, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6720      Doc: 15         Filed: 01/24/2022     Pg: 2 of 3




        PER CURIAM:

               Zannie Jay Lotharp appeals the district court’s order adopting the magistrate judge’s

        recommendation and dismissing Lotharp’s civil action. In its order, the court stated that

        Lotharp had filed no objections to the recommendation within the time period prescribed

        by 28 U.S.C. § 636. On appeal, Lotharp claims that he did not receive the recommendation,

        making it impossible to object. He notes that the recommendation was returned to the clerk

        as undeliverable and that, pursuant to M.D.N.C. R. 11.1(b), he had 63 days to notify the

        court of his change in address.

               A party who fails to object in writing to a magistrate judge’s proposed findings of

        fact and conclusions of law is not entitled to de novo review of the magistrate judge’s

        determinations by the district court and is barred from contesting those determinations on

        appeal. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see 28 U.S.C. § 636(b)(1).

        However, the waiver of appellate rights for failing to object is a prudential rule, not a

        jurisdictional requirement. Thomas v. Arn, 474 U.S. 140, 154 (1985). When a litigant is

        proceeding pro se, he must be given fair notice of the consequences of failing to object

        before a procedural default will apply. Wright, 766 F.2d at 846-47.

               The record shows that Lotharp never received a copy of the recommendation before

        the district court dismissed his case. Accordingly, we vacate the decision of the district

        court and remand with directions to provide Lotharp with a copy of the recommendation

        and notice of the consequences of failing to object. We deny as moot Lotharp’s motion to

        stay and remand.



                                                     2
USCA4 Appeal: 21-6720         Doc: 15    Filed: 01/24/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                VACATED AND REMANDED




                                                  3